Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in response to the claimed listing filed on 05/10/2021.
Claims 2-21 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. US 9,465,834 B2 (Submitted in IDS date 12/16/2020).  See tables below.
As per claim 2:
Current Claims
US 9,465,834 B2
2.    (New) A method comprising:
initiating a deployment of a first virtual machine and a deployment of a second virtual machine;

after the deployment of the first virtual machine has begun, determining, with a processor executing a computer readable instruction, 
that the deployment of the first virtual machine has halted because the deployment of the first virtual machine has reached a point at which the deployment of the first virtual machine is dependent on the second virtual machine that has not been fully deployed;

detecting, by executing computer readable instructions with the processor, that the second virtual machine has been deployed; and

in response to the determining that the second virtual machine has been deployed, 
continuing, via the processor, deployment of the first virtual machine.




1. A method comprising:
initiating a deployment of a first virtual machine in parallel with a deployment of a second virtual machine;

after the deployment of the first virtual machine has begun, determining, with a processor executing a computer readable instruction, 
that the deployment of the first virtual machine has halted because the deployment of the first virtual machine has reached a point at which the deployment of the first virtual machine is dependent on the second virtual machine that has not been fully deployed;

detecting, by executing computer readable instructions with the processor, that the second virtual machine has been deployed; 
and 

in response to the determining that the second virtual machine has been deployed, 
notifying, via the processor, the first virtual machine that deployment of the first virtual machine may continue.





Claim 2 of the current application recites a method corresponding the functions as in the claim 1 of the US Patent.

Therefore, it would be obvious to an ordinary of skills before the effective filing of the Application for modifying the deployment detection states in monitoring.  The modification would be obvious because it would express the similarity states of VM deployments.

As per claims 3-8:
- Claims 3-8 is depending on claim 2 and they recites a method corresponding the functions as in the claims 2-6 of the US Patent.
3.    (New) The method as defined in claim 2, wherein the determining that the deployment of the first virtual machine has halted is based on a wait request from the first virtual machine.

4.    (New) The method as defined in claim 3, further including storing an indication of the wait request in a datastore.

5.    (New) The method as defined in claim 3, further including, in response to the wait request, querying an inventory of virtual machines for a workload identified in the wait request to identify the second virtual machine.


6.    (New) The method as defined in claim 5, wherein the detecting that the second virtual machine has been deployed includes 



7.    (New) The method as defined in claim 2, wherein the detecting that the second virtual machine has been deployed includes receiving a notify request from the second virtual machine.
8.    (New) The method as defined in claim 2, wherein the deployment of the first virtual machine and the deployment of the second virtual machine are initiated at substantially the same time.



3. A method as defined in claim 2, further including storing an indication of the wait request in a datastore.

4. A method as defined in claim 2, further including, in response to the wait request, querying an inventory of virtual machines for a workload identified in the wait request to identify the second virtual machine.


5. A method as defined in claim 4, wherein the detecting that the second virtual machine has been deployed includes querying a 



6. A method as defined in claim 1, wherein the detecting that the second virtual machine has been deployed includes receiving a notify request from the second virtual machine.



Although the claims in the compared table above at issue are not identical, the above table show they are not patentably distinct from each other. 
Therefore, it would be obvious to an ordinary of skills before the effective filing of the Application for modifying the deployment detection states in monitoring.  The modification would be obvious because it would express the similarity states of VM deployments.
As per claims 9-15, 16-21:
- Claims 9-15 and 16-21 direct to the Apparatus and non-transitory computer readable medium, and their claimed recitations have the claimed functionality corresponding to the method of claims 2-8. In the US patent, the claims 7-12, and 27 (Apparatuses) and 13-18, and 23-26 (tangible computer readable storage media) have their claimed functionality corresponding to the methods of claims 1-8 and 19-22 therein.
Therefore, the claims 9-15 and 16-21 of the current Application have been DP rejected in the same submission as of claims 2-8 above.



Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US 10,698,712 B2.  See the below tables.
As per claim 2:
Current Claims
 US 10,698,712 B2
2.    (New) A method comprising:
initiating a deployment of a first virtual machine and a deployment of a second virtual machine;
after the deployment of the first virtual machine has begun, 

determining, with a processor executing a computer readable instruction, that the deployment of the first virtual machine has halted because the deployment of the first virtual machine has reached a point at which the deployment of the first virtual machine is dependent on the second virtual machine that has not been fully deployed;










detecting, by executing computer readable instructions with the processor, that the second virtual machine has been deployed; and in response to the determining that the second virtual machine has been deployed, 
continuing, via the processor, deployment of the first virtual machine.





1. A method comprising:
after initiation of deployment and creation of a first virtual machine in a deployment environment and copying of a first application to the first virtual machine,


 determining, by executing an instruction with a processor, that the deployment of the first virtual machine has halted because installation of the first application on the first virtual machine is dependent on a parameter identifying a network location of a database application of a second virtual machine that has not been fully deployed, 
the second virtual machine being deployed, including creation of the second virtual machine in the deployment environment, while the first virtual machine is being deployed, and the deployment of the second virtual machine including installation of a second application on the second virtual machine and continuing when the deployment of the first virtual machine is halted; and

in response to detecting that the second virtual machine has been deployed and has stored the parameter identifying the network location of the database application in a repository, 
notifying, by executing an instruction with the processor, the first virtual machine of the parameter identifying the network location of the database application and indicating that deployment of the first virtual machine may continue.




Claim 1 of the US patent is included with parameter for determining the dependency of the first and second VM, and for notifying the first virtual machine that deployment of the first virtual machine may continue in response to the detection of the second VM has been deployed. The deficiency is that Claim 2 recites to include for determining that the second virtual machine has been deployed, continuing, via the processor, deployment of the first virtual machine. Although the claims at issue are not identical, the above table show they are not patentably distinct from each other.
Therefore, it would be obvious to an ordinary of skills before the effective filing of the Application for modifying the deployment detection states in monitoring.  The modification would be obvious because it would express the similarity states of VM deployments.
As per claims 3-8:
- Claims 3-8 is depending on claim 2 and they recites a method corresponding the functions as in the claims 2-6 of the US Patent.
3.    (New) The method as defined in claim 2, wherein the determining that the deployment of the first virtual machine has halted is based on a wait request from the first virtual machine.

4.    (New) The method as defined in claim 3, further including storing an indication of the wait request in a datastore.

5.    (New) The method as defined in claim 3, further including, in response to the wait request, querying an inventory of virtual machines for a workload identified in the wait request to identify the second virtual machine.


6.    (New) The method as defined in claim 5, wherein the detecting that the second virtual machine has been deployed includes querying a datastore for a notification received from the second virtual machine.



7.    (New) The method as defined in claim 2, wherein the detecting that the second virtual machine has been deployed includes receiving a notify request from the second virtual machine.
8.    (New) The method as defined in claim 2, wherein the deployment of the first virtual machine and the deployment of the second virtual machine are initiated at substantially the same time.



3. A method as defined in claim 2, further including storing an indication of the wait request in a datastore.

4. A method as defined in claim 2, further including, in response to the wait request, querying an inventory of virtual machines for a workload identified in the wait request to identify the second virtual machine.


5. A method as defined in claim 4, wherein the detecting that the second virtual machine has been deployed includes querying a datastore for a notification received from the second virtual machine.



6. A method as defined in claim 1, wherein the detecting that the second virtual machine has been deployed includes receiving a notify request from the second virtual machine.



Although the claims in the compared table above at issue are not identical, the above table show they are not patentably distinct from each other. 
Therefore, it would be obvious to an ordinary of skills before the effective filing of the Application for modifying the deployment detection states in monitoring.  The modification would be obvious because it would express the similarity states of VM deployments.

As per claims 9-15, 16-21:
- Claims 9-15 and 16-21 direct to the Apparatus and non-transitory computer readable medium, and their claimed recitations have the claimed functionality corresponding to the method of claims 2-8. In the US patent, the claims 7-12 (Apparatus) and 13-18 (tangible computer readable storage media) have their claimed functionality corresponding to the methods of claims 1-8 and 19-22 therein.



Allowable Subject Matter
Claims 2-21 are subjected to the issues above, however the claims would be allowed if the issues are resolved..

Conclusion
 	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted T Vo whose telephone number is (571)272-3706.  The examiner can normally be reached on 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Y Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 
TTV
July 30, 2021

/Ted T. Vo/
Primary Examiner, Art Unit 2191